In a child support proceeding pursuant to Family Court Act article 4, the petitioner father appeals from an order of the Family Court, Kings County (Freeman, J.), dated September 17, 2004, which denied his objection to a prior order of the same court dated May 10, 2004, denying his objections to an order of the same court (Baur, S.M.) dated February 11, 2004, which fixed his child support arrears at $13,800.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly determined that the filing of an objection to the order dated May 10, 2004, was not the proper *760procedure for seeking review of the Support Magistrate’s order fixing the appellant’s child support arrears (see Family Ct Act § 439 [e]; Matter of Davidson v Wilner, 214 AD2d 563 [1995]). Florio, J.P., Santucci, Mastro and Rivera, JJ., concur.